PRENDERGAST, J.
Appellant was convicted of robbery, and assessed the lowest punishment.
The sole contention is that the evidence is too uncertain and insufficient to sustain the conviction. The statement of facts has been carefully read. Clearly the evidence of the state’s witnesses was amply certain and sufficient to sustain the conviction. It is true the testimony of defendant and some of his witnesses disputed the testimony to some extent of the state’s witnesses. The credibility of all the witnesses, and the weight to be given to their testimony, was for the jury. The jury evidently believed the state’s witnesses and disbelieved appellant and some of his witnesses. There is no necessity of detailing the testimony. It would serve no useful purpose in this or any other case.
The judgment is affirmed.